Title: Thomas Jefferson to Elias Earle, 16 February 1814
From: Jefferson, Thomas
To: Earle, Elias


          Sir Monticello Feb. 16. 14.
          I have read and considered mr Holland’s letter of Mar. 28. 1812. and Genl Dearborn’s statement of Mar. 29. 12. and find them in a general correspondence with my recollection of the transactions respecting the establishment of iron works proposed to have been made by yourself on the lands of the
			 Cherokees. I must add a
			 qualification however as to a single fact. I retain a strong impression that this proposition was on your own motion altogether, and not on the request or account of the government: that the exploring of the country, looking out for a site for your works, and bargaining with the Indians were your own undertakings, for your own interest merely, & at your own expence; that the government
			 thinking that,
			 by such an establishment, the Indians would be more certainly and conveniently supplied with the utensils of iron necessary for them, willingly lent it’s aid and agency with the Indians in the
			 bargain you were to make with them, acting herein as a mutual friend between them and you, but especially as the patron and guardian of the Indian interests: and that in all this they took no
			 part
			 nor interest which could make them liable as parties for the expences of exploring the country or selecting the ground:
			 that we learned (while the treaty I think was depending
			 before the Senate) that a strong opposition to it had arisen among the Indians, and that a desire to understand the grounds of that opposition was one of the causes of suspension before the Senate.
			 on this subject I am persuaded there are letters and
			 documents in the War office.
			 I should be glad that Gl Dearborne’s recollection could be drawn particularly to this point. he had the most to do in the communications with you on the subject, remembers better, I am sure, what part the government took in
			 it, and if on reconsideration he recollects that we did any thing which made the government liable to the expences I shall acquiesce in the fact, in confidence that he is right, & that it is
			 my
			 own memory which is in default. with this imperfect information be pleased to accept the assurance of my esteem and respect
          Th:
            Jefferson
        